DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-12 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of JP-2020-166135 filed 9/30/2020.



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/27/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 1-8, 12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to observation without significantly more. The claim(s) recite(s) “an information management unit configured to…associate collateral information about an environment with the session.” This is a claim to observing the environment around the device using sensors and recording the information. This judicial exception is not integrated into a practical application because The claim does not command the information be used in any way other than conventional transmission. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional features of the claim are simply commands to place the observation into the conventional computer context of a network session.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to observation without significantly more. The claim(s) recite(s) “an information management unit configured to…associate collateral information about an environment with the session.” This is a claim to observing the environment around the device using sensors and recording the information. This judicial exception is not integrated into a practical application because The claim only performs insignificant post-solution activity with the observation. Claims 9-11 differ from the other claims because they nominally claim controlling an environment around a device based upon the observed information (see, e.g. Claim 10 – “an environment controller configured to control an environment around the at least one of the information processing devices based on the collateral information…”). Examiner does not find these to be a practical application because the act of “controlling” in some non-limited way “based on the [observation]” is insignificant extra-solution activity. In one posited application, the data is used to control the brightness of an illuminating device. Controlling the brightness of an illuminating device was conventionally performed and the claims do not delineate a particular manner of control based upon particular collateral data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional features of the claim are simply commands to place the observation into the conventional computer context of a network session. 
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “communication management unit,” “information management unit,” “authentication unit,” “environment controller,” and “environmental controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Each of the functions related to the above units and controllers is not described by an algorithm for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fra (US Pub. 2011/0271287) in view of DeLuca (US Pub. 2014/0082485).
With respect to Claim 1, Fra teaches a server apparatus communicably connected (Fig. 1, para. 58; context server.)
the server apparatus comprising: an information management unit configured to receive a request from at least one of the information processing devices (paras. 63-64; Terminal requests access to context-based service. Para. 67-68; query action for context information.)
and to associate collateral information about an environment with the session; (A session will be taught later. paras. 4-10, 62; sensors of a device allow it to detect context information including luminosity, temperature, humidity, location, acceleration, proximate devices)
and an information transmission unit configured to transmit the collateral information to the at least one of the information processing devices. (para. 61-62; device transmits context information to server. Para. 76-77; server transmits raw context information to a processor to process it into derived context information. Fig. 1, Para. 94; data transmitted to context application A.)
But Fra does not explicitly teach a session between multiple information processing devices.
DeLuca, however, does teach to multiple information processing devices and configured to manage a session in which content data are transmitted and received between the multiple information processing devices, a communication management unit configured to manage a connection to the session by each of the information processing devices; (Fig. 1, paras. 23-27; Server manages a web conference between a plurality of conference participants on client devices.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the server of Fra with the session including multiple information processing devices in order to allow for a web-based conference. (DeLuca, paras. 23-27)

With respect to Claim 2, modified Fra teaches the server apparatus as claimed in claim 1, and Fra also teaches wherein the information management unit is configured to associate multiple pieces of the collateral information having different types of data with the session. (paras. 4-10, 62; sensors of a device allow it to detect context information including luminosity, temperature, humidity, location, acceleration, proximate devices)

With respect to Claim 3, modified Fra teaches the server apparatus as claimed in claim 1, and DeLuca also teaches further comprising: an authentication unit configured to authenticate a user using the at least one of the information processing devices; (paras. 25, 37; authentication of the conference participants.)
and a user information storage unit configured to store information of the user (para. 39; user ID and passwords. Para. 48; credential information stored in database.)
associated with the session based on an authentication result of the authentication unit. (paras. 25, 37; authentication of the conference participants.)
The same motivation to combine as the independent claim applies here.
And Fra also teaches and a type of the collateral information associated with the information of the user, (para. 82; raw context information is stored in database C-DB. Para. 65-67; query is for a particular data value and data is specific to a specific terminal, which suggests the storage includes data on both types and users. paras. 4-10, 62; sensors of a device allow it to detect context information including luminosity, temperature, humidity, location, acceleration, proximate devices)
wherein the information transmission unit is configured to transmit, to the at least one of the information processing devices, a type of collateral information associated with the information of the user using the at least one of the information processing devices among the collateral information (Fig. 1, Para. 94; data transmitted to context application A. Para. 65-67; query is for a particular data value and data is specific to a specific terminal, which suggests the storage includes data on both types and users.)

With respect to Claim 12, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.


Claims 4-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fra (US Pub. 2011/0271287) in view of DeLuca (US Pub. 2014/0082485), and further in view of John (US Pub. 2012/0030263).
With respect to Claim 4, modified Fra teaches the server apparatus as claimed in claim 1, and Fra also teaches wherein the collateral information is information about an environment around the at least one of the information processing devices, (paras. 4-10, 62; sensors of a device allow it to detect context information including luminosity, temperature, humidity, location, acceleration, proximate devices)
wherein the server apparatus includes a receiving unit configured to receive the collateral information transmitted from the at least one of the information processing devices, (para. 61-62; device transmits context information to server. Para. 82; server receives context information)
But modified Fra does not explicitly teach association with a session.
John, however, does teach and wherein the information management unit is configured to associate the collateral information transmitted from the at least one of the information processing devices with the session. (Fig. 2, paras. 30-31, 36; users tag parts of a video conference, which is an association of collateral information with a session. See also para. 34; automatic tagger determines contextual information and adds it to tag.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the server of modified Fra with the association with a session in order to annotate session data for later review.

With respect to Claim 5, modified Fra teaches the server apparatus as claimed in claim 1, and Fra also teaches further comprising: a collateral information storage unit configured to store the collateral information; (para. 82; raw context information is stored in database C-DB.)
But modified Fra does not explicitly teach association with a session.
John, however, does teach wherein the collateral information management unit is configured to associate the collateral information stored in the collateral information storage unit with the session based on an instruction from the at least one of the information processing devices. (Fig. 2, paras. 30-31, 36; users tag parts of a video conference, which is an association of collateral information with a session. See also para. 34; automatic tagger determines contextual information and adds it to tag.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the server of modified Fra with the association with a session in order to annotate session data for later review.

With respect to Claim 6, modified Fra teaches the server apparatus as claimed in claim 5, and John also teaches wherein the collateral information is associated with a tag, (Fig. 2, paras. 30-31, 36; users tag parts of a video conference, which is an association of collateral information with a session. See also para. 34; automatic tagger determines contextual information and adds it to tag.)
and wherein the information management unit is configured to extract, in response to completion of selection of one of the multiple pieces of collateral information, information about another collateral information of a different type of data related to the selected collateral information based on the tag. (Fig. 2, paras. 30-31, 36; users tag parts of a video conference, which is an association of collateral information with a session. See also para. 34; automatic tagger determines contextual information and adds it to tag. See also Fra, para. 61; DCP receives raw context information and generates different calculated context information.)
The same motivation to combine as the parent claim applies here.
And Fra also teaches wherein the collateral information includes multiple pieces of collateral information having different types of data, (paras. 4-10, 62; sensors of a device allow it to detect context information including luminosity, temperature, humidity, location, acceleration, proximate devices)

With respect to Claim 7, modified Fra teaches the server apparatus as claimed in claim 6, and Fra also teaches wherein the tag includes position information, (para. 5, 72; GPS and position information)
and wherein the information management unit is configured to associate the collateral information with the session based on the position information of the at least one of the information processing devices and the tag. (paras. 63-66; system takes action based upon location of terminal and locations of other terminals.)

With respect to Claim 8, modified Fra teaches the server apparatus as claimed in claim 5, and Fra also teaches wherein the collateral information storage unit is configured to store the multiple pieces of collateral information having different types of data in association with each other, (paras. 4-10, 62; sensors of a device allow it to detect context information including luminosity, temperature, humidity, location, acceleration, proximate devices. para. 82; raw context information is stored in database C-DB.)
And John also teaches and wherein the information management unit is configured to associate the associated multiple pieces of collateral information with the session. (Fig. 2, paras. 30-31, 36; users tag parts of a video conference, which is an association of collateral information with a session. See also para. 34; automatic tagger determines contextual information and adds it to tag.)
The same motivation to combine as the parent claim applies here.


Claims 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fra (US Pub. 2011/0271287) in view of DeLuca (US Pub. 2014/0082485), and further in view of Yang (US Pub. 2012/0212572).
With respect to Claim 9, modified Fra teaches the server apparatus as claimed in claim 1, but does not explicitly teach controlling an environment.
Yang, however, does teach wherein the collateral information comprises at least one of: sound data for producing a sound representing the environment, the sound data being to be output from the at least one of the information processing devices or a device connected to the at least one of the information processing devices, or information specifying the sound data, image data for displaying an image representing the environment, the image data being to be output from the at least one of the information processing devices or a display device connected to the at least one of the information processing devices, or information specifying the image data, and control data for controlling brightness of an illuminating device connected to the at least one of the information processing devices. (Examiner asserts that DeLuca teaches this claim because sound and image data representing an environment are simply the audio/video data of a conference. See DeLuca, para. 4; microphone and camera and para. 65; display. Examiner also asserts that the context suggests computer speakers. Regardless, to compact prosecution Examiner also cites Yang, Fig. 2a, paras. 69-70, 90-92, 100-105; System sends information to a device, which analyzes the data and controls the illumination of lighting based on the information. See also Fig. 4a, paras. 108-113; system sends sound data to a device which controls illumination of lighting based on the information.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the server of modified Fra with the control of an environment in order to allow a user to be properly lit when captured by a camera so that other users can see the user.

With respect to Claim 10, modified Fra teaches a communication system, comprising: the server apparatus as claimed in claim 1; (See Claim 1)
And Fra also teaches wherein at least one of the multiple information processing devices comprises: a collateral information receiving unit configured to receive collateral information about an environment; (para. 61-62; device transmits context information to server. Para. 76-77; server transmits raw context information to a processor to process it into derived context information. Fig. 1, Para. 94; data transmitted to context application A.)
And DeLuca also teaches and multiple information processing devices communicably connected to the server apparatus and connectable to a session managed by the server apparatus, (Fig. 1, paras. 23-27; Server manages a web conference between a plurality of conference participants on client devices.)
The same motivation to combine as the independent claim applies here.
But modified Fra does not explicitly teach control of an environment.
Yang, however, does teach and an environment controller configured to control an environment around the at least one of the information processing devices based on the collateral information received by the collateral information receiving unit. (Fig. 2a, paras. 69-70, 90-92, 100-105; System sends information to a device, which analyzes the data and controls the illumination of lighting based on the information. See also Fig. 4a, paras. 108-113; system sends sound data to a device which controls illumination of lighting based on the information.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Fra with the control of an environment in order to allow a user to be properly lit when captured by a camera so that other users can see the user.

With respect to Claim 11, Fra teaches at least one of the multiple information processing devices comprising: a collateral information receiving unit configured to receive (para. 61-62; device transmits context information to server. Para. 76-77; server transmits raw context information to a processor to process it into derived context information. Fig. 1, Para. 94; data transmitted to context application A.)
collateral information about an environment different from the content data; (A session will be taught later. paras. 4-10, 62; sensors of a device allow it to detect context information including luminosity, temperature, humidity, location, acceleration, proximate devices)
But Fra does not explicitly teach a session between multiple information processing devices.
DeLuca, however, does teach a communication system to perform communication for sending and receiving content data between multiple information processing devices, (Fig. 1, paras. 23-27; Server manages a web conference between a plurality of conference participants on client devices.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of Fra with the session including multiple information processing devices in order to allow for a web-based conference. (DeLuca, paras. 23-27)
But modified Fra does not explicitly teach control of an environment.
Yang, however, does teach and an environmental controller configured to control an environment around the at least one of the information processing devices based on the collateral information received by the collateral information receiving unit. (Fig. 2a, paras. 69-70, 90-92, 100-105; System sends information to a device, which analyzes the data and controls the illumination of lighting based on the information. See also Fig. 4a, paras. 108-113; system sends sound data to a device which controls illumination of lighting based on the information.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Fra with the control of an environment in order to allow a user to be properly lit when captured by a camera so that other users can see the user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449